Citation Nr: 1124507	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  04-11 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cardiovascular disease, claimed as secondary to service-connected disability.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to August 1966.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which reopened a claim for service connection for a coronary artery disease (CAD), and denied it on its merits.

When this case was previously before the Board in November 2009, the Board reopened the claim and remanded it for additional development.  The case is now before the Board for final appellate consideration.

In this case, the Veteran has made it clear that he contends that his cardiovascular disease is due to service-connected disabilities.  He has not contended, and the evidence does not suggest, that his cardiovascular disease had its onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran incurred or aggravated cardiovascular disease as a result of service-connected disability.  


CONCLUSION OF LAW

A cardiovascular disease is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in October 2005, VA informed the appellant of what evidence was required to substantiate a claim for direct service connection, and of his and VA's respective duties for obtaining evidence.  Correspondence dated in March 2006 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The Veteran has not been provided VCAA notice for secondary service connection.  Nevertheless, the Board finds that any notice defect did not affect the essential fairness of the adjudication of the secondary service connection claim, and that he was not prejudiced thereby.  In this regard, the Board notes that in his June 2005 claim and April 2008 VA Form 9, the Veteran himself made assertions as to secondary service connection.  The August 2006 rating decision on appeal and an April 2008 Statement of the Case address secondary service connection.  Thus, the Veteran had actual knowledge of the information and evidence necessary to substantiate a secondary service connection claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA and private post-service medical records, the Veteran's statements in support of his claim, and records from the Social Security Administration (SSA).  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record. 

VA obtained a VA medical opinion in March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file and VA treatment records from the Huntington VAMC, including three hospital admissions when the examiner was the attending physician.  It considers all of the pertinent evidence of record, to include the statements of the Veteran, and provides rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.



Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran is service-connected for a low back condition (evaluated as 60 percent disabling), epidermophytosis (evaluated as 30 percent disabling), residuals of a fractured left fourth metacarpal (evaluated as noncompensable), and post-operative residuals of a tumor on the right testicle (evaluated as noncompensable).  

The Veteran contends that his cardiovascular disease is the result of his service-connected low back disability and epidermophytosis, which he claims prevent him from exercising.  

VA treatment records do not provide any evidence that physical inactivity caused by the Veteran's service-connected disabilities resulted in his cardiovascular disease.

Records from SSA reflect that the Veteran is not entitled to SSA benefits.  

The report of a June 2002 VA examination provides that the examiner reviewed the Veteran's claims file as well as VA medical records, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting pertinent diagnoses were atrial fibrillation; arteriosclerotic CAD; and arteriosclerotic peripheral vascular disease, status-post right and left femoral popliteal bypass grafts with a Dacron graft, 1993 and 1994, with arteriosclerotic peripheral vascular diseases with current claudication in the right leg.  The examiner stated that it was not likely that the Veteran's cardiac condition or peripheral vascular disease was related to his service-connected epidermophytosis.  The examiner stated that it was not likely that the Veteran's cardiac or peripheral vascular conditions were aggravated by his service-connected skin disorder.  The Board notes that at the time of this VA examination, the Veteran was not yet service-connected for a back disability.  Moreover, the opinion does not offer any rationales.  Accordingly, the Board finds that it is of limited probative value.  

In an August 2006 letter, a private physician, G. C., states that the Veteran believed that his lack of exercise since 1980 had caused his peripheral vascular disease condition.  Dr. G. C. stated that the Veteran had provided him a complete copy of his medical records, and he reviewed their highlights.  He also stated that the Veteran had provided him handwritten statements detailing his lack of physical activity due to his service-connected back condition as well as his service-connected bilateral foot condition.  He provided results of the current physical examination.  He provided the assessment that the Veteran had severe peripheral vascular disease that was secondary to lack of activity for 40 years due to a service-connected back condition.  He stated that it was his opinion that the Veteran's lack of physical activity was just as likely a cause of his severe peripheral vascular disease as was his 50-year history of smoking.  He said that it was as likely as not that the Veteran's lack of physical activity had caused or worsened his peripheral vascular disease condition.  He noted that this was within a reasonable degree of certainty after reviewing the Veteran's medical records and after a thorough examination of him.  In December 2009 correspondence, the Veteran stated that there were no treatment records from Dr. G. C. 

In a March 2010 opinion, a VA examiner reviewed the Veteran's service-connected disabilities.  He stated that the Veteran's three major cardiovascular diseases were: (1) CAD manifested by two myocardial infarctions in 1986 and 1996, and a coronary artery bypass graft in February 2008; (2) hypertension dating back to prior to 1997; and (3) chronic atrial fibrillation dating back at least 13 years.  The examiner stated that none of these three conditions was related in any manner to either the Veteran's lumbar spine disease or epidermophytosis of the feet.  It was further opined that the CAD was more likely than not a direct consequence of the Veteran's 55-year history of cigarette smoking (1-2 packs per day), his hyperlipemia, and possibly his hypertension.  The examiner stated that the Veteran's atrial fibrillation was a manifestation of CAD, and his hypertension was essential (i.e., no known cause).  The examiner stated that as for any aggravating effects of his service-connected lumbar spine disease or epidermophytosis as a consequence of inactivity, clinic records from the Huntington VAMC dating back to 1997 document that his back pain had been well controlled on analgesics, that he was ambulatory, and that he tended to be limited in his activity by virtue of mild COPD, not back pain or epidermatophytosis.  The examiner stated that, furthermore, any postulated role that reduced activity due to service-connected disabilities might have had in the genesis of his CAD would be negligible in comparison to his known risk factors of cigarette smoking, hyperlipidemia and hypertension.  

The Board finds that the March 2010 VA medical opinion outweighs Dr. G.C.'s medical opinion.  Dr. G. C.'s opinion was of record at the time the VA examiner reviewed the claims file, and therefore the VA examiner was able to consider the medical evidence both for and against the Veteran's claim.  The March 2010 VA medical opinion is much more specific than Dr. G. C.'s opinion, which makes only a general assertion as to the relationship between the Veteran's cardiovascular disease and a lack of activity for 40 years due to a service-connected back disability.  By contrast, the March 2010 VA medical opinion offers a rationale that refers to the Veteran's actual VA treatment records and general medical principles, and benefits from the examiner's expertise.  This fact is particularly important, in the Board's judgment, as the VA examiner's references and specificity make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board is aware of the Veteran's contentions that his current cardiovascular disease is the result of physical inactivity caused by his service-connected back or foot disabilities.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnose the etiology of his disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his current cardiovascular disease is the result of physical inactivity caused by his service-connected back or foot disabilities.   

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe continuity of cardiovascular symptoms since incurring his back or foot disabilities.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring at the time of, or after, diagnoses of back and foot disabilities as establishing the etiology of, or chronically aggravating, his cardiovascular disease.  As such, the Board finds that the Veteran's assertions are outweighed by the March 2010 VA medical opinion.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a cardiovascular disease, claimed as secondary to service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a cardiovascular disease, claimed as secondary to service-connected disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


